Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 filed on 12/02/2020, are presently pending in the application and have been examined below, of which claims 1, 19, and 20 are presented in independent form.

Drawings
	The drawings were received on 12/02/2020. The drawings are accepted.


Information Disclosure Statement
The information disclosure statements (IDS) dated 12/02/2020, 03/03/2021, and 05/20/2021 have been received and considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nandakumar et al.  (US 2020/0201964) (hereafter Nandakumar).


Regarding claim 1 Nandakumar teaches: Apparatus configured to: obtain a hash of a file to be transmitted to a second apparatus and an indication 5of a file creator of the file (Examiner note: hash of a file is met by hash of file segments where file segmentation is defined by N with N=1 for an entire file; it is understood that chameleon hash function is a hash function with extended capabilities; transmission of data/file-assets is met by data communication session that includes data/file-assets transfer) (Nandakumar, in Para [0007] discloses “performing a chameleon hash of the source file segments and the auxiliary data segments” Nandakumar, in Para [0066] discloses “The segmentation function 120 produces N source file segments 122A, where N is the number of source file segments 122A.” Nandakumar, in Para [0136] discloses “the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.” Nandakumar, in Para [0068] discloses “Chameleon hash functions are randomized collision-resistant hash functions with the additional property that given a trapdoor, one can efficiently generate collisions”);
retrieve an identifier associated with the file creator (Examiner note: file creator is met by a file/segment source) (Nandakumar, in Para [0078] discloses “Associated with each of the source file segments 122A is an auxiliary data segment 125, identified as auxiliary data segments Al, A2, A3, and A4.” Nandakumar, in Para [0084] discloses “a smart contract or chain code for auxiliary data signature update 176 converts the modified auxiliary data 174 into a modified auxiliary data signature and redacted segments identifiers (IDs) 178.”);
store the hash of the file, associated with the identifier of the file creator, in an immutable ledger (Nandakumar, in Para [0093] discloses “A blockchain node may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 216, a copy of which may also be stored on the underpinning physical infrastructure 214”);
obtain the hash of the file from the second apparatus; 10verify that the hash of the file is stored in the immutable ledger (Nandakumar, in Para [0137] discloses “At block 550, the file verifier 472 is notified if the stored signatures match the calculated signatures (hashes).” Nandakumar, in Para [0154] discloses “The distributed ledger 730 includes a blockchain 732 which stores immutable, sequenced records in blocks, and a state database 734 (current world state) maintaining a current state of the blockchain 732”);
retrieve, from the immutable ledger, one or more assertions associated with the file; retrieve, from the immutable ledger, the associated identifier of the file creator using the hash of the file; and (Nandakumar, in Para [0136] discloses “At block 548, the file verifier 472 retrieves stored signatures for the source file or redacted source file and compares the retrieved signatures to the calculated source file hash or redacted source file hash.”)
15transmit, to the second apparatus: a confirmation that the file is from the file creator; and at least one of the one or more assertions associated with the file.
(Examiner note: transmission of file assets is met by communication session that includes file assets transfer; first/second apparatus are met by user devices 652 and 656) (Nandakumar, in Para [0136] discloses “the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”)

Regarding claim 2 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to transmit, to 20the second apparatus, profile information about the file creator (Examiner note: creator is met by the source device; profile information is met by authentication information; transmission of information is met by communication within the network) (Nandakumar, in Para [0084] discloses “the blockchain includes authentications for the file creator 108A, source device 112”
Nandakumar, in Para [0062] discloses “this approach also assumes a perfect communication protocol between the creator and the censor.”).

Regarding claim 3 Nandakumar teaches: The apparatus of claim 1, wherein the hash of the file is cryptographically associated with the identifier of the file creator (Nandakumar, in Para [0008] discloses “the trapdoor key and the auxiliary data segments, execute chain code to obtain a modified auxiliary data signature and identifiers of the redacted source file segments, and store the modified auxiliary data signature and identifiers of the redacted source file segments to the shared ledger” Nandakumar, in Para [0098] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chain code sends an authorization key to the requested service.”).

Regarding claim 4 Nandakumar teaches: The apparatus of claim 1, wherein the at least one of the one or more assertions are cryptographically associated with the file.
(Examiner note: file cryptographic assertion is met by a cryptographic signature and hash generated for a source file) (Nandakumar, in Para [0107] discloses “FIG. 4A illustrates a system messaging diagram for performing source file signature generation 400” Nandakumar, in Para [0109] discloses “The file creator 410 next submits the source file 418 to the signature generation function 420. The signature generation function 420 in response segments the source file 426 as previously described with reference to FIGS. 1A and 1B, and performs a chameleon hash 428 and cryptographic hash on the source file segments and auxiliary data segments, and processes Merkle trees 432.”).

Regarding claim 5 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to: retrieve, from the immutable ledger, a timestamp indicating when the hash was 30originally recorded in the immutable ledger; and transmit the timestamp to the second apparatus (Nandakumar, in Para [0048] discloses “with respect to immutability/accountability, the present application provides a solution that fundamentally relies on the fact that the commitments (content and auxiliary data signatures, i.e., the root nodes of the two Merkle trees, as well as timestamps, and content owner identity details) published on the blockchain are immutable/not changeable.” Nandakumar, in Para [0091] discloses “The smart contract for verification, after receiving the chameleon hash signature 134 and the auxiliary data hash signature 142, retrieves the stored signatures from the shared ledger and compares the newly calculated chameleon hash signature 134 and the auxiliary data hash signature 142 to the stored signatures.”).

Regarding claim 6 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to store one or more file creator assertions associated with the file creator in the immutable ledger (Examiner note: storage in immutable ledger is met by storage in blockchain of Nandakumar comprising/stored immutable leger) (Nandakumar, in Para [0093] discloses “A blockchain node may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 216, a copy of which may also be stored on the underpinning physical infrastructure 214” Nandakumar, in Para [0154] discloses “The distributed ledger 730 includes a blockchain 732 which stores immutable, sequenced records in blocks, and a state database 734 (current world state) maintaining a current state of the blockchain 732” Nandakumar, in Para [0047] discloses “Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.”).

Regarding claim 7 Nandakumar teaches: The apparatus of claim 6, wherein the one or more assertions associated with 5the file creator indicate a security level of the file creator (Nandakumar, in Para [0047] discloses “Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.”).

Regarding claim 8 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to: retrieve one or more assertions recorded in the immutable ledger and associated with the file creator (Nandakumar, in Para [0136] discloses “At block 548, the file verifier 472 retrieves stored signatures for the source file or redacted source file and compares the retrieved signatures to the calculated source file hash or redacted source file hash.”); and 10transmit an indication of the one or more assertions associated with the file creator to the second apparatus (Examiner note: as noted above, transmission of information is met by communication within the network) (Nandakumar, in Para [0062] discloses “this approach also assumes a perfect communication protocol between the creator and the censor.”).

Regarding claim 9 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to obtain the hash of the file to be transmitted to the second apparatus by one or more of: 15receiving the file to be transmitted from a sending apparatus, and hashing the file to obtain the hash of the file (Nandakumar, in Para [0136] discloses “the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”); or receiving the hash of the file from the sending apparatus (Nandakumar, in Para [0136] discloses “obtain a source file signature from the chameleon hash, perform a cryptographic hash of the auxiliary data segments, obtain an auxiliary data signature from the cryptographic hash, and store the source file and cryptographic signatures to the shared ledger.”).

Regarding claim 10 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to obtain the 20hash of the file from the second apparatus by one or more of: receiving the file from the second apparatus, and hashing the file to obtain the hash of the file; or receiving the hash of the file from the second apparatus (Nandakumar, in Para [0136] discloses “obtain a source file signature from the chameleon hash, perform a cryptographic hash of the auxiliary data segments, obtain an auxiliary data signature from the cryptographic hash, and store the source file and cryptographic signatures to the shared ledger.”).

Regarding claim 11 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to obtain the hash of the file from the second apparatus in response to a request from the second apparatus (Nandakumar, in Para [0091] discloses “The smart contract for verification, after receiving the chameleon hash signature 134 and the auxiliary data hash signature 142, retrieves the stored signatures from the shared ledger and compares the newly calculated chameleon hash signature 134 and the auxiliary data hash signature 142 to the stored signatures.”) following receipt of the file by the second apparatus from a sending apparatus (Nandakumar, in Para [0136] discloses “the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”).

Regarding claim 12 Nandakumar teaches: The apparatus of claim 1, wherein the identifier associated with the file creator is retrieved from one or more of: storage at the apparatus; or cloud storage (Nandakumar, in Para [0008] discloses “the trapdoor key and the auxiliary data segments, execute chain code to obtain a modified auxiliary data signature and identifiers of the redacted source file segments, and store the modified auxiliary data signature and identifiers of the redacted source file segments to the shared ledger”).

Regarding claim 13 Nandakumar teaches: The apparatus of claim 1, wherein the file comprises a human-readable portion and a machine-readable portion (Examiner note: human-readable docs are met by text docs, audio/video, and/or graphs) (Nandakumar, in Para [0064] discloses “The source file 116 may contain any combination of text (as a document), video, audio, or graphics 114.” Nandakumar, in Para [0167] discloses “Computer system/server 802 typically includes a variety of computer system readable media.”); and wherein the hash of the file is: a hash of the machine-readable portion of the file; a hash of the human-readable portion of the file; or 10a hash of both the machine-readable portion and the human-readable portion of the file (Nandakumar, in Para [0068] discloses “The present application utilizes both a chameleon hashing function 128 and a cryptographic hash function 136 to process the source file segments 122A and the auxiliary data segments 125”).

Regarding claim 14 Nandakumar teaches: The apparatus of claim 13, wherein the file is one or more of: a Portable File Format A (PDF/A) file; 15a Microsoft Office file; and an Apache OpenOff ice file (Examiner note: text and/or graph files produced by a commercial program are of PDF, DOC, DOCX format) (Nandakumar, in Para [0068] discloses “The source file 116 may contain any combination of text (as a document), video, audio, or graphics 114.”).

Regarding claim 15 Nandakumar teaches: The apparatus of claim 13, wherein the file contains one or more of: embedded JavaScript Object Notation (JSON) content; and 20embedded eXtensible Mark-Up Language (XML) content (Nandakumar, in Para [0100] discloses “The client 260 may include an application leveraging a supported software development kit (SDK), such as NODE, JAVA, PYTHON, and the like”).

Regarding claim 16 Nandakumar teaches: The apparatus of claim 1, wherein the immutable ledger is a blockchain ledger (Nandakumar, in Para [0093] discloses “A blockchain node may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 216, a copy of which may also be stored on the underpinning physical infrastructure 214”).

Regarding claim 17 Nandakumar teaches: The apparatus of claim 1, wherein the apparatus is configured to: 25determine that the second apparatus has an associated identifier stored at the apparatus (Nandakumar, in Para [0009] discloses “and storing the modified auxiliary data signature and identifiers of the redacted source file segments to a shared ledger of a blockchain network. Each stored auxiliary data segment including a random string of data corresponding to a segment of the source file.”); provide a pairing invitation to the file creator to create a pairing link with the second apparatus; receive an approval indication from the file creator to create the pairing link with 30the second apparatus (Examiner note: pairing invitation/transaction is met by linking together transactions) (Nandakumar, in Para [0009] discloses “In this way, all transactions on the ledger may be sequenced and cryptographically linked together. Accordingly, it is not possible to tamper with the ledger data without breaking the hash links.”); and 2485883-330057 create the pairing link between the file creator and the second apparatus, the pairing link configured to permit file transmission between the file creator and the second apparatus (Nandakumar, in Para [0093] discloses “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chain code, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 204-210.”).

Regarding claim 18 Nandakumar teaches: The apparatus of claim 1, wherein one of the one or more assertions indicates: the file has been received at the second apparatus; the file has been transmitted from the second apparatus to a third apparatus; (Examiner note: transmission of file assets is met by communication session that includes file assets transfer; first/second/third apparatus are met by server and user devices 652, 656) (Nandakumar, in Para [0136] discloses “the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”) a note associated with the file has been recorded, content of a note associated with the file; or 10a cross-reference to another file recorded in the immutable ledger (Nandakumar, in Para [0076] discloses “System 100 is a sanitizable signature system that allows a file creator 108A to sign the file or multimedia content at the time of its creation and record this initial signature on a blockchain”).

Regarding claim 19, claim 19, discloses a method that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20, discloses a media that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431